Citation Nr: 0302119	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, mild to moderate, bilateral feet (claimed as 
frostbite causing neuropathy).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence submitted in support of the claim for 
service connection for peripheral vascular disease, mild to 
moderate, bilateral feet, due to frostbite does not establish 
a nexus between current peripheral vascular disease and 
service.


CONCLUSION OF LAW

Peripheral vascular disease, claimed as due to frostbite, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim. 
 
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
May 2001 letter and the April 2002 Statement of the Case 
(SOC) provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA, in that, they clearly notify 
him of the evidence necessary to substantiate his claim.  The 
veteran was afforded a thorough VA physical examination.  The 
Board also notes that the veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  He 
did not indicate the existence of any outstanding Federal 
government record that could substantiate his claim.  Nor did 
he identify any other records that could substantiate his 
claim.  By letter dated in May 2001, the RO advised the 
veteran of what evidence was of record, what the evidence 
should show, and how responsibilities in developing the 
record are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any complaint or 
treatment of cold injury.  A Report of Medical Examination, 
dated in July 1955, indicates that the veteran underwent a 
separation physical examination at Fort Carson.  The report 
reflects a normal clinical examination.  The veteran was 
found qualified for separation.

VA outpatient records show complaints of pain in the left 
foot and occasional numbness in June 2000.  The veteran was 
seen in the Diabetes Clinic in October for follow up of 
various complications, including neuropathy.  In January 
2001, the veteran underwent a neurology consultation.  He 
reported a history of diabetes mellitus of over 30 years.  
The veteran stated that he had developed frozen feet while 
inservice and had symptoms since then, such as his feet 
aching when he has walked too long.  He indicated that he is 
also unable to sit too long.  He reported that his feet get 
numb and burn, and sometimes they are like a hunk of ice.  he 
denied any problems with his hands. The impression after 
physical examination was that the veteran had some features, 
which coupled with his history, do suggest distal neuropathy.  
The opinion was that etiology may be either the diabetes, the 
history of frozen feet, or a combination of the two.  

The veteran was seen in the Podiatry Clinic with complaints 
of cold feet with burning and numbness that kept him up at 
night.  The assessment was peripheral neuropathy, secondary 
to either history of frozen feet or diabetes mellitus.  The 
veteran followed up in February, March, and April 2001.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in July 2001.  He gave a medical history 
of suffering frostbite while in service  He recalled 
temperatures 30 degrees below zero and having to sit in 
frozen water to eat his lunch.  He reported that over the 
ensuing years, he had been intolerant to cold and during cold 
exposure his feet turn blue and painful.  The veteran 
indicated that he moved to Phoenix because of the problems 
with his feet.  He disclosed that his neurologist had told hi 
that the problem with his feet is due both to diabetes and to 
being frostbitten.  Physical examination showed the dorsa of 
the veteran's feet were warm, but his toes were cool.  Pedal 
pulses were palpable.  No hair was observed on the toes.  
Pedal pulses were palpable.  There was hypesthesia to 
pinprick, but not to light touch in a stocking distribution.  
The impression was history of frostbite.

J.S.S., M.D., noted in a progress note of February 2002 that 
he had seen the veteran on two prior occasions and that there 
was clinical evidence of neuropathy, most likely sensory type 
involving the feet.  Medical history indicated that the 
veteran was exposed to freezing temperatures about 50 years 
ago in service and had had pain in his feet and burning and 
numbness since then.  Medical history also reflects that the 
veteran was diagnosed with diabetes mellitus more than 30 
years ago, which is approximately ten years after the cold 
injury.  Dr. J.S.S.' assessment was pain and "dyasthesia" 
perhaps secondary to combination of cold injury to the feet 
and diabetes mellitus.

The veteran's wife submitted a lay statement dated in 
February 2002.  She states the veteran wrote her just about 
every day while he was away on active duty.  He told her that 
it was quite cold at Camp Hale and he was exposed to 
temperatures as low as 30 degrees below zero and icy water in 
the Mess Hall.  She states that he wrote her that he 
requested thermal boots, but was refused and once his shoes 
and socks became frozen to his feet.  She reports that he 
told her that he sought medical treatment at the dispensary 
and was told to return to his hut and not to remove his shoes 
and socks until they had thawed.  She states that she could 
not recall any specific references to his feet hurting while 
he was away in Japan or Korea.  She asserts that she asked 
the veteran whether he was examined before he left the 
service and he told her no.  She indicates that the veteran 
worked as a traffic cop in Indiana after he had left the 
service and his feet hurt in the cold and snow.  The police 
department did not provide a physical examination.  She 
believes that the veteran went to a doctor in 1965 with 
complaints of feet pain and was prescribed an orthosis, which 
helped for a while.  She reports that they chose a family 
physician at some point after that and the veteran was 
diagnosed with diabetes mellitus.  The veteran worked as a 
night manager in a large hotel and spent a lot of time on his 
feet and walking.  His feet became painful every day.  He was 
prescribed medications that helped for a while.  The 
veteran's feet hurt most of the time now, even when his wife 
checks them every night and his walking is limited due to 
aching, burning, and numbness.

S.G., M.D., wrote a letter dated in March 2002, which 
disclosed that he treated the veteran for multiple medical 
problems.  He reports that the veteran told him that he had 
frozen feet in the service and later in 1965 or 1966, he was 
diagnoses with diabetes mellitus and frozen feet which made 
his neuropathy worse.  Dr. S.G. opines that it is possible 
that the veteran suffered frozen feet and the neuropathy 
might have been precipitated in the diabetic condition at an 
earlier stage than the usual period of time.  Dr. S.G. 
further noted that it would have been prudent if the veteran 
had had papers to prove that he had frozen feet but that he 
had been told the records were burned down.  

II.  Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).  

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board, 
as well as RO adjudicators, are clearly charged with the task 
of making credibility findings.  For documentary evidence: 
"A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran." Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995).  The United States 
Court of Appeals for the Federal Circuit has further held 
that the Board, and by extension VA adjudicators, have "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran contends that he was sent to Camp Hale on a 
temporary assignment and was never issued cold weather gear, 
such as thermal gloves, thermal boots, and a parka.  As a 
result, he asserts, that his feet were frozen and injured, 
which led to his current disability of neuropathy.  He states 
that he did seek medical attention, but was told to just 
return to his quarters and remove his boots and socks only 
after they had thawed out.  Aside  from his own assertions, 
the veteran's wife submitted a statement contending that the 
veteran wrote her while he was at Camp Hale regarding these 
incidents.

The threshold question is whether the evidence of record 
shows a chronic disease or injury during service.  A review 
of the contemporaneously recorded objective evidence, i.e., 
the service medical records, reflects no complaint or 
treatment of frostbite.  And contrary to the veteran's 
assertion that he never underwent a separation examination, 
his service medical records reveal that he was examined for 
separation in July 1955.  The examination report is negative 
for any noted defects or diagnoses pertaining to residuals of 
cold injury.  

The veteran's current physicians have offered opinions as to 
the etiology of the current neuropathy based solely on a 
verbal history given to them by the veteran regarding 
symptoms and events that purportedly occurred almost 50 years 
ago.  There is no indication that Dr. G. or Dr. S. relied on 
any of the veteran's prior medical records to reach their 
opinions.  A close examination of the physicians' statements 
reflects speculation and tentativeness.  For example, Dr. S 
states that pain and "dyasthesia" is perhaps secondary to 
combination of cold injury to the feet and diabetes mellitus.  
Dr. G. opines it is possible that the veteran suffered frozen 
feet and the neuropathy might have been precipitated in the 
diabetic condition at an earlier stage than the usual period 
of time.  These medical opinions appear speculative and based 
on a history that is not corroborated by contemporaneously 
recorded medical complaints and treatment.  In this regard, 
the Board also notes that not only are the service medical 
records silent of cold injury symptoms or foot complaints, 
but there is no objective evidence of such for many years 
after service.  The Board concludes that an overall review of 
the evidence fails to show a chronic injury or illness in 
service or within a few years of service that is related to 
the veteran's current peripheral neuropathy disability.  In 
such circumstances, the benefit of the doubt doctrine is not 
for application.


ORDER

Service connection for peripheral vascular disease (claimed 
as frostbite causing neuropathy) is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

